WATKINS, Judge.
This Court issued a show cause order after appellee filed a motion to dismiss the appeal of the Department of Health and Human Resources (DHHR) to the Civil Service Commission on the ground that it was untimely under La. Const, of 1974, Art. X, § 12.
The opinion of the Commission was rendered on August 12, 1983. The application for appeal was filed with the Commission on Monday, September 12, 1983, the thirty-first calendar day after the opinion became final.
Appellee argues the appeal was not timely filed under the previous jurisprudence of this court, which held the appeal must be filed within thirty calendar days even if the thirtieth day fell on a Sunday.
In Guillory v. Department of Transportation and Development, 450 So.2d 1305 (La.1984), rehearing denied June 14, 1984, the Louisiana Supreme Court reversed the decision of this court and held that the provisions of LSA-C.C.P. 5059 are applicable to appeals to the Commission. Therefore, if the final date for filing an application for appeal falls on a legal holiday, the appellant has until the end of the next business day to file his application. The application herein was timely filed.
The motion to dismiss is denied.
DENIED.